DETAILED ACTION
This is in response to communication received on 5/19/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 4/1/21, 8/30/21, and 1/20/22.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 1-7 is withdrawn because the independent claim 1 has been amended.  

Claim Rejections - 35 USC § 103
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over OTANI (JP2014005341A).
	As for claim 1, OTANI teaches "An active energy ray-curable resin composition is filled between a stamper having an inverted structure having a fine concavo-convex structure on its surface and a transparent base material, cured by irradiation with active energy rays, and then the stamper is released" (paragraph 3, lines 31-54), i.e. a manufacturing method of a plastic product, the plastic product including a plastic base which has a surface and a synthetic polymer film provided on the surface of the plastic vase ... the manufacturing method comprising a step of forming the synthetic polymer film, the step comprising irradiating with light a photocurable resin ... to cure the photocurable resin.
OTANI teaches "Examples of the material of the base material include ... polycarbonate" (paragraph 62, lines 500-501 ), i.e. the surface of the plastic base being made of polycarbonate.
OTANI teaches "As the fine concavo-convex structure, a so-called moth-eye structure in which a plurality of protrusions (convex portions) having a substantially conical shape or a pyramid shape are arranged is preferable" (paragraph 67, lines 532- 534), and "the average spacing between the convex portions is more preferably 200 nm or less" (paragraph 68, lines 548-549), i.e. the synthetic polymer film having a plurality of first raised portion whose two-dimensional size is in a range that overlaps with of more than 20 nm and less than 500 nm when viewed in a normal direction of the synthetic polymer film. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
OTANI further teaches "The polymerizable component (X) contains a vinyl-based polymer (A) ... the polymerizable component (X) may contain a monomer (B) as a polymerization component other than the vinyl-based polymer (A)" (paragraph 24-27), "Examples of vinyl-based polymer (A) ... include compounds obtained by selectively polymerizing only the vinyl the 2-(2-vinyloxyethoxy) ethyl acrylate" (paragraph 33, lines 230-233), i.e. a photocurable resin ... that includes two or more acrylic monomers ... one of the two or more acrylic monomers is 2-(2-vinyloxy ethyoxy) ethyl (meth) acrylate monomer.
OTANI further teaches "Examples of the monomer (B) that can be preferably used for making the fine uneven surface hydrophilic include ... polyethylene glycol di(meth)acrylate" (paragraph 38, lines 277-284), i.e. another of the two or more acrylic monomers is one of a group consisting of… polyethylene glycol (400) diacrylate, polyethylene glycol (200) diacrylate.
OTANI teaches that after applying the resin composition “then the active energy ray is applied to the” composition (paragraph 17) and “active energy rays mean visible rays, ultraviolet rays, electron rays…” (paragraph 21), i.e. comprising irradiation with light a photocurable resin composition that includes two or more acrylic monomers to cure the photocurable resin.
OTANI further teaches using "Examples of the monomer (B) that can be preferably used for making the fine uneven surface hydrophilic include ... [polyethylene] oxide chain ... polyethylene glycol di(meth)acrylate" (paragraph 38, lines 277-284), and "The content of monomer (B) is preferably 85% by mass or less" (paragraph 35, lines 250-251 ), i.e. a proportion of a totality of ethylene oxide units in the two or more acrylic monomers to the entire photocurable resin is in a range that overlaps with not less than 35 mass% but less than 70 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
OTANI teaches "Examples of vinyl-based polymer (A) ... include compounds obtained by selectively polymerizing only the vinyl the 2-(2-vinyloxyethoxy) ethyl acrylate" (paragraph 33, lines 230-233) and "The content of the vinyl polymer (A) is preferably 25% by mass or more" (paragraph 34, lines 242-243), i.e. a proportion of the 2-(2-vinyloxy ethoxy)ethyl (meth)acrylate monomer to the entire photo curable resin composition is in a range that overlaps with not less than 15 mass% but less than 45 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 2, OTANI teaches "Examples of vinyl-based polymer (A) ... include compounds obtained by selectively polymerizing only the vinyl the 2-(2-vinyloxyethoxy) ethyl acrylate" (paragraph 33, lines 230-233) and "The content of the vinyl polymer (A) is preferably 25% by mass or more" (paragraph 34, lines 242-243), i.e. a proportion of the 2-(2-vinyloxy ethoxy)ethyl (meth)acrylate monomer to the entire photo curable resin composition is in a range that overlaps with less than 40 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 3, OTANI further teaches using "Examples of the monomer (B) that can be preferably used for making the fine uneven surface hydrophilic include ... [polyethylene] oxide chain ... polyethylene glycol di(meth)acrylate" (paragraph 38, lines 277-284), and "The content of monomer (B) is preferably 85% by mass or less" (paragraph 35, lines 250-251 ), i.e. wherein the proportion of a totality of ethylene oxide units to the entire photocurable resin is in a range that overlaps with less than 60 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 4, OTANI further teaches using "Examples of the monomer (B) that can be preferably used for making the fine uneven surface hydrophilic include ... [polyethylene] oxide chain ... polyethylene glycol di(meth)acrylate" (paragraph 38, lines 277-284), and "The content of monomer (B) is preferably 85% by mass or less" (paragraph 35, lines 250-251 ), i.e. wherein the proportion of a totality of ethylene oxide units to the entire photocurable resin is in a range that overlaps with less than 40 mass%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 5, OTANI further teaches "The polymerizable component (X) contains a vinyl-based polymer (A) ... the polymerizable component (X) may contain a monomer (B) as a polymerization component other than the vinyl-based polymer (A)" (paragraph 24-27), "Examples of vinyl-based polymer (A) ... include compounds obtained by selectively polymerizing only the vinyl the 2-(2-vinyloxyethoxy) ethyl acrylate" (paragraph 33, lines 230-233) and "Examples of the monomer (B) that can be preferably used for making the fine uneven surface hydrophilic include ... polyethylene glycol di(meth)acrylate" (paragraph 38, lines 277-284), i.e. compounds that do not have a urethane bond nor a fluorine element there by teaching wherein the photocurable resin contains neither a urethane bond nor a fluorine element.
As for claim 6, OTANI teaches "Examples of the material of the base material include ... polycarbonate" (paragraph 62, lines 500-501) and "The shape of the base material 42 is, for example, a sheet shape or a film shape" (paragraph 63, line 522), i.e. wherein the plastic base includes a polycarbonate film.
As for claim 7, OTANI teaches "The shape of the base material 42 is, for example, a sheet shape or a film shape" (paragraph 63, line 522), and "An article having a fine concavo-convex structure on the surface is formed by contacting and curing an active energy ray-curable resin composition ... on the surface. It is an article having a fine concavo-convex structure on its surface" (paragraph 60, lines 484-489), i.e. wherein the plastic product is a layered film which includes the polycarbonate film and the synthetic polymer film.
As for claim 8, OTANI teaches “The photopolymerization initiator (E) is a compound that is cleaved by irradiation with an active energy ray to generate a radical that initiates a polymerization reaction” (paragraph 47, lines 1-3), i.e. the photocurable resin composition includes a radical polymerization initiator.
OTANI teaches “the relative high cross-linking density obtained by curing with active energy rays” (paragraph 30, lines 3-4) and “a fine uneven structure on its surface obtained by curing the active energy ray-curable resin composition of the present invention (paragraph 140, lines 1-3), i.e. the irradiating with light the photocurable resin composition includes copolymerizing the 2-(2-vinyloxy ethoxy)ethyl (meth)acrylate monomer and another the two or more acrylic monomers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717